DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, elected claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967). Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (See MPEP 2115). In the instant case, a component connection comprising at least one cover layer and at least one base layer, connects a connection element (claim 8) refers to the workpiece material(s) and do not structurally limit the joining device.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, there is insufficient antecedent basis for “the operating parameters” since previous claim 20 does not define or recite any operating parameters. It appears this claim should depend on claim 21.
Claims 24-25 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With respect to claims 24-25, the limitations “molding element is formed to space the plasma nozzle from the cover layer” and “molding element is formed to limit displacement of the melt in the axial direction’ have already been recited in present claim 8. Consequently, claims 24-25 do not further limit the subject matter and appears to be of improper dependent form.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klees (DE 19630518 C2, translation of record) in view of He et al. (CN-104014918-A, translation of record).
Regarding claim 8, Klees discloses a device for joining a component connection 2 (figs. 1-2), comprising at least one cover layer and at least one base layer, wherein the device comprises a pilot hole forming unit 4 and a joining unit 36 (screwing tool- fig. 2), which interact to join the component layers by means of a connection element 38 (screw), and wherein the pilot hole forming unit makes a pilot hole in the at least one cover layer and the joining device connects a connection element to the still complete base layer via said pilot hole, characterized in that said pilot hole making unit comprises a plasma jet pre-drilling unit 4 (plasma torch) comprising a plasma nozzle 26 (fig. 1) having a nozzle orifice from which a hot plasma jet can be ejected [0034-0036].  
Klees shows a cover element arranged concentrically to the plasma nozzle (fig. 1). Nonetheless, providing a cover/mold element is known in the plasma art. He (drawn to plasma arc cutting device) discloses a plasma arc gun comprising a nozzle 4 and a molding element 11 (protective cover)  arranged formed so as to limit displacement of a melt”, examiner notes this feature is general in nature and does not recite any details concerning the displacement. In other words, any extent of limiting or displacing the melt material meets the claim.
As to claim 9, Klees discloses the plasma jet pre-drilling unit generates a plasma jet by means of a non-transferred arc, where current line 6 is not transferred to the workpiece 2.
As to claim 12, He teaches that the molding element 11 is formed from a ceramic material- porcelain.  
As to claim 13, He shows that the cover/molding element 11 is designed to be rotatable.
As to claim 14, Klees as modified by He discloses that the cover/molding element has at least one hole and serves as a vent hole.  
As to claim 15, He shows that the plasma nozzle 4 and the cover molding element 5 are designed as a structural unit (figure) and thus, Klees as modified by He meets this claim.  
As to claim 17, Klees discloses that the nozzle orifice has a central circular cutout (fig. 1).  
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of He as applied to claim 8 above, and further in view of Wimroither et al. (US 2006/0255093, “Wimroither”).
As to claim 16, He fails to discloses whether the cover/molding element has a coating. However, Wimroither
As to claim 18, Wimroither discloses the nozzle cap 27 including a plurality of openings 29-30 (figs. 3-5, 8-10), useful for a double-wire welding torch to ensure more precise positioning [0050]. Accordingly, one skilled in the art would appreciate that a plurality of openings/orifices in the nozzle would result in precise positioning of the plasma. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a plurality of orifices in the plasma nozzle unit of Klees in order to provide precise positioning of the plasma jet to desired areas on the workpiece. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of He as applied to claim 8 above, and further in view of Hughes (US 7091442).
As to claims 19-20, Klees does not disclose the joining unit or the pilot hole making unit provided with a hold-down device which can apply a hold-down force to the component. However, Hughes (also directed to welding apparatus) teaches a plasma  arc welding torch 12 mounted on a movable carriage 14 (fig. 1) and shrouded by a clamp cup 32 (hold down device) which clamps the workpiece and prevents sheets from moving relative to one another (figs. 4-6; col. 3, lines 9-15; col. 4, lines 40-50). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a clamp device similar to Hughes in the plasma jet unit of Klees because it would enable to effectively hold down the component layers and prevent undesired movement during forming a pilot hole in the cover layer. Hence, Klees as modified by Hughes encompasses the pilot hole making unit .  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of He as applied to claim 8 above, and as evidenced by Zhang et al. (US 6437281, hereafter “Zhang”).
As to claims 21-22, Klees is silent as to a control unit and a memory for storing operating parameters. However, examiner maintains previous official notice concerning these features since utilizing any controller/computer, which includes processor & memory, to operate the joining device is within common knowledge of one skilled in the art. It is also noted that claim broadly recites a generic controller and a memory. Moreover, disclosure of Zhang is cited herein to show that use of a controller is well-known in a plasma joining device. Zhang teaches a computer/controller 40 connected to a plasma arc welding torch 14 (fig. 1) to facilitate automatic welding (claim 16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the to employ any appropriate controller/computer with a memory for storing operating parameters in the apparatus of Klees because such automation unit is conventional and would improve manufacturing efficiency. It has been held that merely carrying out known step(s) using a computer program is within ordinary capabilities of an artisan and is not considered novel or inventive. Broadly claiming an automated means (computer program) to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d not structurally limit the claimed joining device. The controller/computer in the combination of Klees & Zhang is well capable to store parameters depending on the material properties of the layers and the size of the pilot hole.

Response to Amendment and Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive for following reasons. Examiner notes that previous 102 rejection has been withdrawn in light of recent amendment and few claims also have 112 issues.
Regarding claim 8, Applicant argues (pg. 3 of Remarks):
Contrary to the Examiner's position, Applicant will submit that the protective cover element 11 of He, unlike the molding element that limits the displacement of the melt at least in radial direction, merely embodies a structure that never touches the component layer as the torch is placed on the component via a roller frame 27. He does not provide any teaching or suggestion for how the protective cover 11 could be closer to the component than the nozzle 4. As the distance of the protective cover 11 to the component is greater than that of the nozzle, Applicant will point out that no material can be formed or led by the protective cover 11.

In response to Applicant's argument that He reference fails to show certain features of present invention, examiner notes that the features upon which Applicant relies (i.e., molding element touches the component layer, relative distances between the protective cover, component layer and nozzle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, examiner submits that above arguments are not commensurate with scope of the pending claim.

Further, even if the protective cover 11 would touch the component layers, the only feature of the protective cover that could limit the displacement of the melt in radial direction would be the opening 26, which is disclosed as a cooling gas discharge port and therefore cannot be used as a molding element. Thus, Applicant will contend that the disclosure of He is contradictory to and teaches away from the claimed invention.

In response, examiner first notes that “to limit displacement of the melt” is not a structural feature of the joining device and is general in nature without describing any details of limiting/displacement. In other words, any extent of limiting or displacing the melt material meets the claim. Secondly, the opening 26 in Klees was not relied upon as a molding element in the prior art rejection. In order to teach away, a reference must “criticize, discredit or otherwise discourage” the solution claimed. DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). This is not the case in the prior art of Klees or He. Consequently, this line of argument appears to be misleading and not convincing. Klees as modified by He includes a ceramic protective cover surrounding the plasma nozzle orifice when the hot plasma is ejected and by virtue of presence of the protective cover, any potential melt material is prevented from leaking outside of the protective cover, thereby limiting the melt displacement.
Proposed Amendment
In order to expedite prosecution, the following claim drafted by the examiner appears to distinguish patentably over prior art of record and is being presented to Applicant for consideration (support for amendment below is found in figs. 1, 5a and pg. 7, 10 of original specification). Examiner notes that dependent claims should be corrected accordingly and further consideration and/or search will be required depending on nature of the amendment(s). Applicant may consider filing the amendment under AFCP 2.0 with supporting request form.
Claim 8. (Proposed) A device for joining a component connection, comprising at least one cover layer and at least one base layer, wherein the device comprises a pilot hole forming unit and a joining unit, which interact to join the component layers by means of a connection element, and wherein the pilot hole forming unit makes a pilot hole in the at least one cover layer and the joining device connects a connection element to the still complete base layer via said pilot hole, wherein said pilot hole making unit comprises a plasma jet pre-drilling unit comprising a plasma nozzle having a nozzle orifice from which a hot plasma jet can be ejected, a molding element is arranged concentrically with the plasma nozzle, the molding element being formed to be placed directly on the cover layer to serve as a spacer, and the molding element is designed with a negatively rounded area so as to create an annular elevation in the form of a circumferential melt which is delimited in axial and radial directions.
Cancel claims 24-25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735